Citation Nr: 9917679	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-22 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected  residuals of a fracture of the 
right anterior lower rib cage and left posterior ninth and 
tenth ribs.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a liver laceration with a 
well-healed abdominal scar with keloid formation, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to a 
compensable disability rating for service-connected residuals 
of a fracture of the right anterior lower rib cage and left 
posterior ninth and tenth ribs and granted entitlement to an 
increased disability rating of 10 percent for service-
connected residuals of a liver laceration with a well-healed 
abdominal scar with keloid formation.  The RO in Montgomery, 
Alabama, currently has jurisdiction over the case.

The case was previously before the Board in February 1998 
when it was remanded for examination of the veteran and 
medical records.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claims has been obtained.

2.  The veteran's service-connected rib cage disability is 
currently manifested by subjective complaints of daily 
discomfort lasting from one to five hours and objective 
findings of very slight tenderness over the rib cage by 
lateral pressure and anterior/posterior pressure, and 
negative x-rays. 

3.  The veteran's service-connected residuals of a liver 
laceration with a well-healed abdominal scar with keloid 
formation is currently manifested by subjective complaints of 
intermittent right upper quadrant (RUQ) pain and rare nausea 
and objective findings of essentially normal gastrointestinal 
work-up and asymptomatic scars. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected residuals of a fracture of the right 
anterior lower rib cage and left posterior ninth and tenth 
ribs have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic Code 5297 (1998).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected residuals of a liver laceration 
with a well-healed abdominal scar with keloid formation have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Codes 7301, 7311, 7803, 7804, 7805 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran sustained several injuries, including laceration 
of the liver and fracture of the right anterior of the lower 
rib cage and left posterior ninth and tenth ribs, as the 
result of an automobile accident during inactive duty 
training (IADT) in July 1968.  He underwent exploratory 
laparotomy and closure of the liver laceration with insertion 
of T-tube in the common duct for drainage at Macdill Air 
Force Base Hospital.

In July 1969, the RO granted entitlement to service 
connection for a well-healed paramedian abdominal scar with 
keloid formation and fracture of the right anterior of the 
lower rib cage and left posterior ninth and tenth ribs, each 
evaluated as noncompensable, effective from January 1969.

The veteran sought reevaluation of his service-connected 
disabilities in March 1995.  In conjunction with his claim, 
the RO obtained his VA outpatient treatment records.  These 
records showed that in February 1995 he sought treatment for 
complaints of swelling of the right mid-abdomen at the liver 
area, increased pain, and nausea for a few months.  He had 
aching and bloating two to three times a day for three 
months.  It was sometimes relieved by defecation, which was 
followed by constipation.  He had similar pain for years that 
was less frequent.  His appetite was good.  Bowel movements 
were normal and occurred daily.  The liver area was 
reportedly tender to palpation.  On physical examination, the 
examiner noted a scar and a slightly distended abdomen 
generally with gas.  It was non-tender.  The liver, spleen 
and kidneys were normal.  A stool smear was negative.  The 
examiner diagnosed constipation and rule out adhesions.  

In March 1995, the veteran complained of intermittent RLQ 
[sic] abdominal pain for the past several years.  The pain 
reportedly lasted one day every few weeks or month.  He had 
bowel movements every other day.  Examination revealed the 
presence of gas +++ in the colon.  The abdomen was non-tender 
with no masses.  The assessment was chronic right abdominal 
pain, questionable constipation, questionable adhesions.      

In April 1995, the veteran sought treatment for complaints of 
ache and bloating of the RUQ of the abdomen.  Stools were 
firm every day, although he missed some days.  The abdomen 
was distended ++, with gas, soft and non-tender.  Liver, 
spleen and kidneys were within normal limits.  The assessment 
was questionable constipation, questionable adhesions.  X-
rays revealed stool and gas in the right colon and gas in the 
left colon.  On examination two weeks later, the veteran 
reported RUQ pain every four to five days.  There was no 
nausea or vomiting.  He had bowel movements every other day 
with soft stools.  Pertinent diagnoses included right 
abdominal ache, bloating and constipation.  In June 1995, a 
barium enema showed a filling defect and a diagnosis of rule 
out intrinsic lesion of the cecum/ileocecal valve area.  

On gastrointestinal evaluation in August 1995, the veteran 
reported constant pain for the past six to seven months.  It 
used to come and go but was now steady.  Sleep was only fair 
because of pain.  He had bowel movements every day or every 
other day.  Rectal examination was heme negative.  Barium 
enema revealed no masses or obstruction.  There was a 
question of a filling defect at the ileocecal valve.  The 
examiner's impression was chronic abdominal pain due to 
adhesions and psychophysiologic gastrointestinal reaction 
(PPGI).  It was noted that pain was not due to the very 
questionable filling defect on barium enema.

The veteran expressed similar complaints on examination in 
September 1995.  He was hospitalized for a colonoscopy, which 
was normal.  The diagnosis was irritable bowel syndrome.    

The veteran underwent VA scars examination in September 1995.  
He gave a history of intermittent, dull, RUQ pain occurring 
approximately every six to twelve months beginning in about 
1970.  However, the pain became more frequent and persistent 
over the past six to twelve months.  He described a dull RUQ 
pain, associated with occasional nausea.  He also reported 
that the RUQ felt swollen when he had abdominal pain.  The 
pain occurred any time during the day and occasionally would 
wake him at night.  For the past several months, he stated 
that the pain occurred two to three times a week and lasted 
for a day or two.  Occasionally, the pain would become 
momentarily sharp.  His appetite over the past year had been 
good and his body weight stable at 210 pounds.  His bowel 
movements had been normal.  He denied hematemesis, melena or 
hematochezia. 

On physical examination, the abdomen showed a well-healed 
scar without keloid formation in the right upper quadrant 
just lateral to the umbilicus.  It measured approximately 25 
centimeters and was approximately one centimeter wide.  There 
was no evidence of ventral hernia and no tenderness to 
palpation of the scar.  Palpation of the abdomen revealed no 
splenomegaly.  The liver was not enlarged to percussion or 
palpation.  No other abdominal masses were felt.  The 
examiner diagnosed RUQ pain, cause under investigation, and 
RUQ scar from previous surgery.  It was not felt that the 
scar was related to the RUQ pain.

VA treatment records dated in October 1995 indicated that the 
veteran's right abdominal pain was much less.  He denied any 
nausea or vomiting and had normal bowel movements.  

On VA alimentary appendages examination in October 1995, the 
veteran complained of right abdomen pain.  He stated that the 
pain "comes and goes."  When present, it lasted for two or 
three days.  The pain was described as a six on a scale of 
one to ten.  He denied any food intolerance, vomiting or 
anorexia.  He had nausea at times.  He reported malaise 
occasionally and minimal generalized weakness.  His present 
weight was 204 pounds.  In 1994, he weighed 190 pounds.  The 
examiner noted a well-healed keloid abdominal scar measuring 
25 centimeters, which was non-tender.  No ventral hernia was 
noted.  The liver was not enlarged.  There was moderate 
tenderness to deep palpation of the RUQ.  The examiner 
diagnosed status post-operative laparotomy in 1968 with 
laceration of the liver and chronic intermittent abdominal 
pain, probably related to intra-abdominal adhesions following 
laparotomy.

VA treatment records dated in November 1995 indicated that 
the veteran denied any gastrointestinal problem.  His 
symptoms were slightly better.  His bowel movements were o.k. 
and he was eating o.k.     

In a December 1995 rating decision, the RO denied entitlement 
to a compensable disability rating for service-connected 
residuals of a fracture of the right anterior lower rib cage 
and left posterior ninth and tenth ribs and granted 
entitlement to an increased disability rating of 10 percent 
for service-connected residuals of a liver laceration with a 
well-healed abdominal scar with keloid formation, effective 
from February 1995.  The veteran appealed the RO's decision 
to the Board.  In his April 1996 substantive appeal, he 
reported stomach "attacks" on a weekly basis lasting from 
three to four hours to three to four days.

VA treatment notes dated in May 1996 indicated that the 
veteran complained of a "lot" of abdominal pain, 
occasionally once or twice a week.  The pain occurred any 
time during the day, questionably at night, and went away 
with gas.  Belching and flatulence helped.  He was eating 
o.k.  The examiner diagnosed probable irritable bowel 
syndrome secondary to adhesions.  

The veteran testified at a personal hearing at the RO in 
October 1996.  He reported pain on movement of his body, in 
the right abdominal area.  The pain occurred most of the 
time.  The right abdominal area also swelled up.  It occurred 
once every two weeks and lasted for a day or two or three 
days.  He stated that he also experienced nausea, which 
"goes and comes."  He could sometimes go a week or a month 
without it.  He denied any diarrhea or painful bowel 
movements, but he did complain of constipation mostly every 
week but not every day.  His appetite varied.  He lost 13 
pounds.  The veteran also testified that he felt weak and 
tired whenever he felt nauseated.  Concerning his ribs, he 
reported that his side sometimes throbbed.  The pain was 
worse with twisting movements.  He also sometimes had 
tenderness to touch and a sharp, jolting pain around his rib 
cage.  

The veteran was afforded a VA scars, bones, and liver, 
gallbladder and pancreas examinations in June and July 1998.  
The examiner reviewed the claims file.  

On scars examination in June 1998, the veteran reported that 
he had a pulling sensation at the site of his surgical scar 
for twenty years, which was sometimes noted on twisting 
motion of the trunk.  The scar was not tender to touch and he 
had no treatment.  The examiner noted a right para median 
surgical scar mostly in the RUQ but extending some into the 
right lower quadrant.  The scar was 17 centimeters in length.  
Its widest diameter was 1.5 centimeters and its smallest 
diameter was .5 centimeter.  The scar was slightly elevated.  
It was not tender.  There was no evidence of herniation of 
the incision.  There were seven additional horizontal 
retention suture scars, as well as a right lower quadrant 
drainage-type scar.  There was no significant tenderness of 
any of the scars.  They were moderately disfiguring but would 
normally be covered by clothing.  There was no evidence of 
inflammation or keloid formation.  The examiner diagnosed 
right abdominal para median surgical scar without evidence of 
herniation.

On bones examination in July 1998, the veteran reported 
anterior rib cage discomfort since his 1968 accident.  It was 
associated with RUQ abdominal pain and fullness.  Initially, 
the right anterior rib cage discomfort was intermittent, but 
it now occurred daily and lasted from one to five hours.  It 
was sometimes related to movement and deep breath.  It 
sometimes occurred at night, but more likely during the day.  
Sometimes, but not always, it occurred with a twisting motion 
of the trunk.  The pain sometimes disturbed his sleep and he 
was occasionally awakened with pain and shortness of breath.  
He was not on any medication for this problem, but took 
Motrin at one time.  He was not presently receiving any 
treatment for rib problems.  The only relieving factor was 
sitting up if the pain was bothering him while lying down.  
There had been no removal or resection of any ribs.  

Examination of the veteran's rib cage by inspection and 
palpation revealed no deformity.  There was slight tenderness 
over the rib cage by lateral pressure and anterior/posterior 
pressure, but it was very slight and the veteran did not show 
any significant discomfort in performing these procedures.  
X-rays of the chest for rib detail was normal.  The examiner 
diagnosed remote fractures of the right anterior lower rib 
cage and the ninth and the ninth and tenth ribs on the left 
and chronic pain subsequent to the above injuries.  The 
examiner stated that as far as could be determined, the 
veteran had no removal or resection of his ribs.  The 
examiner further stated that "functional loss due to pain in 
the rib cage is moderately significant."  

On liver, gallbladder and pancreas examination in July 1998, 
the veteran gave a history of RUQ pain and a right lower 
quadrant heavy sensation since his 1968 accident.  He stated 
that the problem had been intermittent.  He reported no 
vomiting and rare nausea.  His bowels were regular and he 
usually had a normal bowel movement daily.  He did not notice 
any blood in his stools.  There were no know aggravating 
factors causing the abdominal discomfort.  He felt the pain 
almost every day and it lasted from one to four hours.  The 
pains sometimes disturbed his sleep.  It was not made worse 
by eating.  The veteran was not currently receiving any 
medical treatment.  On physical examination, he weighed 182 
pounds and was well nourished.  There was no jaundice.  The 
abdomen was soft with no tenderness, mass or palpable organs.  
Bowel sounds were normal.  The abdomen was normal to 
percussion.  Diagnostic and clinical tests were normal.  An 
upper gastrointestinal series (UGI) with small bowel follow 
through was also normal.  Pertinent diagnoses included remote 
motor vehicle accident with fracture of the right anterior 
rib cage and posterior ninth and tenth ribs on the left with 
laceration of the liver, status post suture of the liver 
laceration at laparotomy and chronic abdominal pain 
subsequent to the above injury.  The examiner indicated that 
despite the veteran's weight loss from 232 to 182 pounds , he 
did not have a history of diarrhea or symptoms suggestive of 
malabsorption.  He had no nausea and vomiting and was well 
nourished.  The examiner further stated that,

[the veteran] has no colick-type [sic] pain.  
No distention is noted.  He only rarely has 
had nausea and has had no vomiting.  He has 
no symptoms suggestive of partial intestinal 
obstruction.  It is impossible to state 
whether [the veteran] has adhesions from his 
previous procedure without  doing some sort 
of surgical procedure.  However, in the 
opinion and experience of this examiner, any 
surgery of this magnitude and any injury of 
this magnitude is more than likely to result 
in some adhesions, but most of the time these 
would not be symptoms.  At the present time 
[the veteran's] vague right abdominal pain 
could possible be related to remote adhesion, 
but that would be very difficult to prove one 
way or the other.  As noted above, [the 
veteran] has had somewhat thorough work-up in 
1995 with barium enema and follow-up 
colonoscopy which did not reveal any 
significant findings.


II. Legal Analysis

A.  General

The veteran has presented well-grounded claims for an 
increased disability evaluations for his service-connected 
disabilities within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  A claim that a condition has become more severe 
is well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  See Proscelle v. 
Derwinski, 2 Vet. App 629 (1992).   

The veteran has been afforded VA examinations and a personal 
hearing and his treatment records have been associated with 
the file.  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  


B.  Service-connected  residuals of a fracture of the right 
anterior lower rib cage and left posterior ninth and tenth 
ribs

The impairment caused by the veteran's service-connected rib 
cage disability is evaluated under criteria provided by the 
Schedule of Ratings for the Musculoskeletal System - the 
Ribs.  38 C.F.R. § 4.71a, Diagnostic Code 5297 (1998).  Under 
these criteria, a 10 percent disability rating is assigned 
for removal of one or resection of two or more ribs without 
regeneration.  A 20 percent rating contemplates the removal 
of two ribs.  In order to warrant a 30 percent rating, there 
must be removal of three or four ribs.  A 40 percent rating 
requires the removal of five or six ribs; and the highest, or 
50 percent rating, is assigned for the removal of more than 
six ribs.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met. 38 
C.F.R. § 4.31 (1998). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of the skin, absence of 
normal callosity or the like.  38 C.F.R. § 4.40 (1998).

Here, the Board finds that the veteran's recent medical 
treatment records for his service-connected rib cage 
disability do not show the severity of a disability required 
for a compensable disability rating under Diagnostic Code 
5297.  The medical evidence, including x-rays, simply does 
not establish that any ribs have been resected or removed.  
The only impairment objectively shown on recent examination 
was very slight tenderness over the rib cage by lateral 
pressure and anterior/posterior pressure, and the veteran did 
not show any significant discomfort in performing these 
procedures. 

The Board finds the probative weight of the veteran's 
statements about the extent and frequency of his subjective 
symptoms to be not credible when compared with the medical 
records of treatment, or in this case, the lack thereof.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  The lack of any documented 
treatment for the veteran's alleged rib cage pain in the VA 
treatment records, despite repeated appointments other 
disabilities, strains credibility.  Moreover, no abnormality 
of the ribs was demonstrated on VA examination in 1998.  In 
some cases such as this one, the absence of evidence is more 
weighty and persuasive and probative of certain facts than is 
the evidence that exists.  

The June 1998 VA examiner's conclusion that "functional loss 
due to pain in the rib cage is moderately significant" is 
unsupported by the objective medical evidence, which was 
essentially negative for any abnormality of the ribs.  
38 C.F.R. § 4.40 (1998).  As noted above, the examiner 
himself noted only very slight tenderness over the veteran's 
rib cage with no significant discomfort exhibited by the 
veteran. There was no deformity.  The examiner's conclusion 
was apparently predicated on the severity of the veteran's 
alleged symptomatology concerning his service-connected rib 
cage disability, of which the Board has found not believable 
based on other evidence of record.  Thus, the Board assigns 
little probative weight to the VA examiner's conclusion 
because it is not supported by clinical medical findings.  
The Board has also considered the applicability of 38 C.F.R. 
§ 4.45; however, it pertains to the joints and a joint is not 
affected by the service-connected rib cage disability. 

Because removal or resection of a rib has not been 
demonstrated, and in view of the lack of any other documented 
treatment, the Board concludes that the preponderance of the 
evidence is against the claim for a compensable disability 
rating.  The service-connected residuals of a fracture of the 
right anterior lower rib cage and left posterior ninth and 
tenth ribs does not more nearly approximate the next higher 
or 10 percent rating.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.3, 4.7, 4.40, 4.71a, Diagnostic Code 5297 (1998).  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1998).  The 
noncompensable rating is the appropriate rating in this case.


C.  Service-connected residuals of a liver laceration with a 
well-healed abdominal scar with keloid formation

The impairment caused by the veteran's service-connected 
residuals of a liver laceration with a well-healed abdominal 
scar with keloid formation is properly evaluated under 
criteria provided by the Schedule of Ratings for Diseases of 
the Digestive System.  38 C.F.R. § 4.114, Diagnostic Codes 
7301, 7311 (1998).  Injuries of the liver with residual 
disability are rated as peritoneal adhesions.  38 C.F.R. 
§ 4.114, Diagnostic Code 7311 (1998).  Under these criteria, 
a 10 percent evaluation contemplates moderate adhesions of 
the peritoneum, with pulling pain on attempting work or with 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention.  
A 30 percent evaluation requires moderately severe adhesions, 
with partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain than are present with severe adhesions.  The highest, or 
50 percent evaluation, requires severe adhesions with 
definite partial obstruction shown by x-ray study, frequent 
and prolonged episodes of severe colic, distention, nausea or 
vomiting following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage.  38 C.F.R. 
§ 4.114, Diagnostic Code 7301 (1998).

After having considered all of the relevant evidence, the 
Board concludes that the impairment resulting from the 
veteran's service-connected residuals of a liver laceration 
does not more nearly approximate the criteria for a 30 or 50 
percent rating.  The Board so finds because there have been 
no medical findings of partial obstruction.  Barium enema, 
colonoscopy and UGI have all been negative for any such 
findings.  The June 1998 VA examiner also saw no symptoms 
suggestive of partial intestinal obstruction.  There have 
also been no findings of severe colic distention, nausea or 
vomiting.  The veteran has complained of only rare nausea and 
denied any vomiting.  There have been only a few findings of 
tenderness to palpation of the abdomen and distention since 
1995.  Physical examination was essentially normal in June 
1998.  Thus, the 10 percent rating is the appropriate rating 
in this case.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 
7301, 7311 (1998).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Finally, the evidence does not reflect that the veteran's 
post-operative scars are productive of pain, tenderness, 
limitation of function or ulceration.  The scars have 
described on examination as well healed and non-tender.  A 
scar is not a compensable condition unless the veteran 
experiences some complications with the scar.  See Chelte v. 
Brown, 10 Vet. App. 268, 272 (1997).  Accordingly, there is 
no basis for assigning a separate compensable evaluation for 
the residual scars.  See Esteban  v. Brown, 6 Vet. App. 259 
(1994); 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805 
(1998). 


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected  residuals of a fracture of the right 
anterior lower rib cage and left posterior ninth and tenth 
ribs is denied.

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a liver laceration with a well-healed 
abdominal scar with keloid formation is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

